DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 9, 11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneckt et al. (US 20170257888 A1) in view of Choi et al. (US 2017/0367118 A1).

Kneckt et al. disclose systems and techniques for obtaining reservation information of a shared medium with the following features: regarding claim 1, a method for receiving uplink (UL) data in a wireless LAN system, the method comprising: transmitting, by a transmitting device, a Network Allocation Vector (NAV) Status Report Poll (NSRP) trigger frame to a receiving device; receiving, by the transmitting device, a NAV Status Report (NSR) control frame from the receiving device as a response to the NSRP trigger frame, wherein the NSR control frame includes a NAV value; if the NAV value is equal to 0, transmitting, by the transmitting device, a trigger frame to the receiving device; and receiving, by the transmitting device, the UL data from the receiving device based on the trigger frame (Fig. 1, illustrates an example system including an AP in communication over the WM with several STAs, according to some embodiments, see teachings in [0047, 0049, 0056, 0058, 0076 & 0078] summarized as “a method for receiving uplink (UL) data in a wireless LAN system, the method comprising: transmitting, by a transmitting device, a Network Allocation Vector (NAV) Status Report Poll (NSRP) trigger frame to a receiving device (i.e. WLAN system 100 includes an AP 110 and stations STA 121, STA 122, STA 123, STA 124, STA 125, and/or STA 126. STA 123, the AP 110 may communicate over one or more IEEE 802.11 channels of various bandwidths with the stations and receiving uplink data, wherein the AP 110 can poll STAs according to the IEEE 802.11ax framework to determine the buffer status of the respective STAs, and a multi-user request to send (MU-RTS) frame is sent by the AP 110 to the STAs to obtains the NAV value, and accordingly resource allocation information for one or more addressed STAs can be sent by an AP in a control frame called a trigger frame. The trigger frame may convey or carry sufficient information to identify the STAs transmitting uplink (UL) multiuser (MU) PPDUs and the trigger frame may allocate resources for the addressed STAs to transmit those UL MU PPDUs at a certain time interval subsequent to the trigger frame [0047, 0049, 0076, 0078]), receiving, by the transmitting device, a NAV Status Report (NSR) control frame from the receiving device as a response to the NSRP trigger frame, wherein the NSR control frame includes a NAV value (i.e. a target STA decodes the MU-RTS frame with respect to a particular channel and recognizes its own address in the MU-RTS frame and then evaluates whether it should transmit a clear-to send (CTS) frame according to the WM protocol rules and send the NAV value to the AP 110 and if the NAV value in the target STA is zero, then the target STA transmits a CTS frame, and an accurate buffer status reports at the AP is important to permit the STAs to transmit data from buffers in a timely manner [0049, 0056]), if the NAV value is equal to 0, transmitting, by the transmitting device, a trigger frame to the receiving device (i.e. the NAV value in is zero, and the channel is then protected from attempted WM channel access by the other STAs during a subsequent trigger transmission by the MU-RTS transmitter of the AP 110 [0056]), and receiving, by the transmitting device, the UL data from the receiving device based on the trigger frame (i.e. subsequent to the trigger transmission, by the AP 110, UL data transmission is received from the target STA, wherein the trigger frame specifies how the STAs use the band in their UL transmissions to the AP 110 [0056, 0058])’). 
Kneckt et al. is short of expressly teaching “receiving, by the transmitting device, a NAV Status Report (NSR) control frame from the receiving device as a response to the NSRP trigger frame, wherein the NSR control frame includes a NAV value”.
Kneckt et al. also do not expressly disclose the following features: regarding claim 9, wherein, if the NAV value is not equal to 0, the trigger frame is not transmitted until a NAV timer of the receiving device is expired.
Choi et al. disclose a method of performing uplink transmission after a trigger frame is received in a wireless LAN system with the following features: regarding claim 1, receiving, by the transmitting device, a NAV Status Report (NSR) control frame from the receiving device as a response to the NSRP trigger frame, wherein the NSR control frame includes a NAV value (Fig. 22, a diagram for an example of transmitting a plurality of trigger frames, see teachings in [0062-0063 & 0172-0175] summarized as “receiving, by the transmitting device, a NAV Status Report (NSR) control frame from the receiving device as a response to the NSRP trigger frame, wherein the NSR control frame includes a NAV value (i.e. in response to the trigger frame, the STA transmit, to the AP, a UL frame (PS-poll, ACK/block ACK, resource request/buffer status report, CTS, NDP, etc.) as the trigger frame corresponds to a frame that triggers UL data or short management/control frames. Therefore, if a trigger frame triggers a short management/control frame (PS-poll, Ack/Block Ack, resource request/buffer status report, CTS, NDP, etc.), the STA can transmit the short management/control frame, in response to the trigger frame, after SIFS irrespective of an already performed CCA result (although busy), thereby increasing transmission efficiency. There are various methods which may be described for performing uplink transmission, by the STA, after receiving the trigger frame from the AP. For example, the STA receives a trigger frame from the AP and can perform uplink transmission in response to the trigger frame. If an NAV of the STA is idle and one of a resource size allocated by the trigger frame and a data size of the uplink transmission is smaller than a threshold indicated by the trigger frame, the STA can perform the uplink transmission irrespective of a CCA result before the trigger frame is received. In particular, among STAs which have received the trigger frame, an STA including an idle NAV can perform UL frame transmission after SIFS immediately after the trigger frame is received irrespective of a CCA value of a specific duration (e.g., PIFS) before the trigger frame is received. This is because, since the AP transmits the trigger frame on an idle channel and the STA receives the trigger frame, if the STA performs UL transmission after the trigger frame is received, it is highly probable that the AP succeeds in reception. In case of a short management/control frame, since transmission time is short, it may less influence on a different AP or an STA. In case the NAV is idle when an NAV count of the STA corresponds to 0 or a non-bandwidth signaling TA is identical to an address of a TXOP holder. The uplink transmission can be performed when SIFS elapsed after the trigger frame is received [0172-0175)”).
Choi et al. also disclose the following features: regarding claim 9, wherein, if the NAV value is not equal to 0, the trigger frame is not transmitted until a NAV timer of the receiving device is expired value (Fig. 22, a diagram for an example of transmitting a plurality of trigger frames, see teachings in [0174-0175] summarized as “he AP transmits the trigger frame on an idle channel and the STA receives the trigger frame, if the STA performs UL transmission after the trigger frame is received, wherein the NAV is idle when an NAV count of the STA corresponds to 0 or a non-bandwidth signaling TA is identical to an address of a TXOP holder. The uplink transmission can be performed when SIFS elapsed after the trigger frame is received”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kneckt et al. by using the features as taught by Choi et al. in order to provide a more effective and efficient system that is capable of receiving, by the transmitting device, a NAV Status Report (NSR) control frame from the receiving device as a response to the NSRP trigger frame which may be transmitted after NAV timer expired. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 11:
Kneckt et al. disclose systems and techniques for obtaining reservation information of a shared medium with the following features: regarding claim 11, a transmitting device receiving uplink (UL) data in a wireless LAN system, the transmitting device comprising: a memory; a transceiver; and a processor being operatively coupled to the memory and the transceiver, wherein the processor is configured to: transmit a Network Allocation Vector (NAV) Status Report Poll (NSRP) trigger frame to a receiving device, receive a NAV Status Report (NSR) control frame from the receiving device as a response to the NSRP trigger frame, wherein the NSR control frame includes a NAV value, transmit a trigger frame to the receiving device, if the NAV value is equal to 0, and receive the UL data from the receiving device based on the trigger frame (Fig. 1, illustrates an example system including an AP in communication over the WM with several STAs, according to some embodiments, see teachings in [0049, 0056, 0058, 0076, 0078 & 0110] summarized as “a transmitting device receiving uplink (UL) data in a wireless LAN system, the transmitting device comprising: a memory; a transceiver; and a processor being operatively coupled to the memory and the transceiver, wherein the processor is configured to: transmit a Network Allocation Vector (NAV) Status Report Poll (NSRP) trigger frame to a receiving device, (i.e. WLAN system 100 includes an AP 110 and stations STA 121, STA 122, STA 123, STA 124, STA 125, and/or STA 126. STA 123, the AP 110 may communicate over one or more IEEE 802.11 channels of various bandwidths with the stations and receiving uplink data, wherein the AP 110, comprising a storage 1040, transceiver, and a processor 1002 coupled to the storage 1040, can poll STAs according to the IEEE 802.11ax framework to determine the buffer status of the respective STAs, and a multi-user request to send (MU-RTS) frame is sent by the AP 110 to the STAs to obtains the NAV value, and accordingly resource allocation information for one or more addressed STAs can be sent by an AP in a control frame called a trigger frame. The trigger frame may convey or carry sufficient information to identify the STAs transmitting uplink (UL) multiuser (MU) PPDUs and the trigger frame may allocate resources for the addressed STAs to transmit those UL MU PPDUs at a certain time interval subsequent to the trigger frame [0047, 0049, 0076, 0078, 0110]), receive a NAV Status Report (NSR) control frame from the receiving device as a response to the NSRP trigger frame, wherein the NSR control frame includes a NAV value (i.e. a target STA decodes the MU-RTS frame with respect to a particular channel and recognizes its own address in the MU-RTS frame and then evaluates whether it should transmit a clear-to send (CTS) frame according to the WM protocol rules and send the NAV value to the AP 110 and if the NAV value in the target STA is zero, then the target STA transmits a CTS frame, and an accurate buffer status reports at the AP is important to permit the STAs to transmit data from buffers in a timely manner [0049, 0056]), transmit a trigger frame to the receiving device, if the NAV value is equal to 0 (i.e. the NAV value in is zero, and the channel is then protected from attempted WM channel access by the other STAs during a subsequent trigger transmission by the MU-RTS transmitter of the AP 110 [0056]), and receive the UL data from the receiving device based on the trigger frame (i.e. subsequent to the trigger transmission, by the AP 110, UL data transmission is received from the target STA, wherein the trigger frame specifies how the STAs use the band in their UL transmissions to the AP 110 [0056, 0058])’). 
Kneckt et al. is short of expressly teaching “receive a NAV Status Report (NSR) control frame from the receiving device as a response to the NSRP trigger frame, wherein the NSR control frame includes a NAV value”.
Kneckt et al. also do not expressly disclose the following features: regarding claim 19, wherein, if the NAV value is not equal to 0, the trigger frame is not transmitted until a NAV timer of the receiving device is expired.
Choi et al. disclose a method of performing uplink transmission after a trigger frame is received in a wireless LAN system with the following features: regarding claim 11, receive a NAV Status Report (NSR) control frame from the receiving device as a response to the NSRP trigger frame, wherein the NSR control frame includes a NAV value (Fig. 22, a diagram for an example of transmitting a plurality of trigger frames, see teachings in [0062-0063 & 0172-0175] summarized as “receive a NAV Status Report (NSR) control frame from the receiving device as a response to the NSRP trigger frame, wherein the NSR control frame includes a NAV value (i.e. in response to the trigger frame, the STA transmit, to the AP, a UL frame (PS-poll, ACK/block ACK, resource request/buffer status report, CTS, NDP, etc.) as the trigger frame corresponds to a frame that triggers UL data or short management/control frames. Therefore, if a trigger frame triggers a short management/control frame (PS-poll, Ack/Block Ack, resource request/buffer status report, CTS, NDP, etc.), the STA can transmit the short management/control frame, in response to the trigger frame, after SIFS irrespective of an already performed CCA result (although busy), thereby increasing transmission efficiency. There are various methods which may be described for performing uplink transmission, by the STA, after receiving the trigger frame from the AP. For example, the STA receives a trigger frame from the AP and can perform uplink transmission in response to the trigger frame. If an NAV of the STA is idle and one of a resource size allocated by the trigger frame and a data size of the uplink transmission is smaller than a threshold indicated by the trigger frame, the STA can perform the uplink transmission irrespective of a CCA result before the trigger frame is received. In particular, among STAs which have received the trigger frame, an STA including an idle NAV can perform UL frame transmission after SIFS immediately after the trigger frame is received irrespective of a CCA value of a specific duration (e.g., PIFS) before the trigger frame is received. This is because, since the AP transmits the trigger frame on an idle channel and the STA receives the trigger frame, if the STA performs UL transmission after the trigger frame is received, it is highly probable that the AP succeeds in reception. In case of a short management/control frame, since transmission time is short, it may less influence on a different AP or an STA. In case the NAV is idle when an NAV count of the STA corresponds to 0 or a non-bandwidth signaling TA is identical to an address of a TXOP holder. The uplink transmission can be performed when SIFS elapsed after the trigger frame is received [0172-0175)”).
Choi et al. also disclose the following features: regarding claim 19, wherein, if the NAV value is not equal to 0, the trigger frame is not transmitted until a NAV timer of the receiving device is expired (Fig. 22, a diagram for an example of transmitting a plurality of trigger frames, see teachings in [0174-0175] summarized as “he AP transmits the trigger frame on an idle channel and the STA receives the trigger frame, if the STA performs UL transmission after the trigger frame is received, wherein the NAV is idle when an NAV count of the STA corresponds to 0 or a non-bandwidth signaling TA is identical to an address of a TXOP holder. The uplink transmission can be performed when SIFS elapsed after the trigger frame is received”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kneckt et al. by using the features as taught by Choi et al. in order to provide a more effective and efficient system that is capable of receiving, by the transmitting device, a NAV Status Report (NSR) control frame from the receiving device as a response to the NSRP trigger frame which may be transmitted after NAV timer expired. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 20:
Kneckt et al. disclose systems and techniques for obtaining reservation information of a shared medium with the following features: regarding claim 20, a method for transmitting uplink (UL) data in a wireless LAN system, the method comprising: receiving, by a receiving device, a Network Allocation Vector (NAV) Status Report Poll (NSRP) trigger frame from a transmitting device; transmitting, by the receiving device, a NAV Status Report (NSR) control frame to the transmitting device as a response to the NSRP trigger frame, wherein the NSR control frame includes a NAV value; if the NAV value is equal to 0, receiving, by the receiving device, a trigger frame from the transmitting device; and transmitting, by the receiving device, the UL data to the transmitting device based on the trigger frame (Fig. 1, illustrates an example system including an AP in communication over the WM with several STAs, according to some embodiments, see teachings in [0047, 0049, 0056, 0058, 0076 & 0078] summarized as “a method for transmitting uplink (UL) data in a wireless LAN system, the method comprising: receiving, by a receiving device, a Network Allocation Vector (NAV) Status Report Poll (NSRP) trigger frame from a transmitting device (i.e. WLAN system 100 includes an AP 110 and stations STA 121, STA 122, STA 123, STA 124, STA 125, and/or STA 126. STA 123, the AP 110 may communicate over one or more IEEE 802.11 channels of various bandwidths with the stations and receiving uplink data, wherein the AP 110 can poll STAs according to the IEEE 802.11ax framework to determine the buffer status of the respective STAs, and a multi-user request to send (MU-RTS) frame is sent by the AP 110 to the STAs to obtains the NAV value, and accordingly resource allocation information for one or more addressed STAs can be sent by an AP in a control frame called a trigger frame. The trigger frame may convey or carry sufficient information to identify the STAs transmitting uplink (UL) multiuser (MU) PPDUs and the trigger frame may allocate resources for the addressed STAs to transmit those UL MU PPDUs at a certain time interval subsequent to the trigger frame [0047, 0049, 0076, 0078]), transmitting, by the receiving device, a NAV Status Report (NSR) control frame to the transmitting device as a response to the NSRP trigger frame, wherein the NSR control frame includes a NAV value (i.e. a target STA decodes the MU-RTS frame with respect to a particular channel and recognizes its own address in the MU-RTS frame and then evaluates whether it should transmit a clear-to send (CTS) frame according to the WM protocol rules and send the NAV value to the AP 110 and if the NAV value in the target STA is zero, then the target STA transmits a CTS frame, and an accurate buffer status reports at the AP is important to permit the STAs to transmit data from buffers in a timely manner [0049, 0056]), if the NAV value is equal to 0, receiving, by the receiving device, a trigger frame from the transmitting device (i.e. the NAV value in is zero, and the channel is then protected from attempted WM channel access by the other STAs during a subsequent trigger transmission by the MU-RTS transmitter of the AP 110 [0056]), and transmitting, by the receiving device, the UL data to the transmitting device based on the trigger frame (i.e. subsequent to the trigger transmission, by the AP 110, UL data transmission is received from the target STA, wherein the trigger frame specifies how the STAs use the band in their UL transmissions to the AP 110 [0056, 0058])’). 
Kneckt et al. is short of expressly teaching “transmitting, by the receiving device, a NAV Status Report (NSR) control frame to the transmitting device as a response to the NSRP trigger frame, wherein the NSR control frame includes a NAV value”.
Choi et al. disclose a method of performing uplink transmission after a trigger frame is received in a wireless LAN system with the following features: regarding claim 20, transmitting, by the receiving device, a NAV Status Report (NSR) control frame to the transmitting device as a response to the NSRP trigger frame, wherein the NSR control frame includes a NAV value (Fig. 22, a diagram for an example of transmitting a plurality of trigger frames, see teachings in [0062-0063 & 0172-0175] summarized as “transmitting, by the receiving device, a NAV Status Report (NSR) control frame to the transmitting device as a response to the NSRP trigger frame, wherein the NSR control frame includes a NAV value (i.e. in response to the trigger frame, the STA transmit, to the AP, a UL frame (PS-poll, ACK/block ACK, resource request/buffer status report, CTS, NDP, etc.) as the trigger frame corresponds to a frame that triggers UL data or short management/control frames. Therefore, if a trigger frame triggers a short management/control frame (PS-poll, Ack/Block Ack, resource request/buffer status report, CTS, NDP, etc.), the STA can transmit the short management/control frame, in response to the trigger frame, after SIFS irrespective of an already performed CCA result (although busy), thereby increasing transmission efficiency. There are various methods which may be described for performing uplink transmission, by the STA, after receiving the trigger frame from the AP. For example, the STA receives a trigger frame from the AP and can perform uplink transmission in response to the trigger frame. If an NAV of the STA is idle and one of a resource size allocated by the trigger frame and a data size of the uplink transmission is smaller than a threshold indicated by the trigger frame, the STA can perform the uplink transmission irrespective of a CCA result before the trigger frame is received. In particular, among STAs which have received the trigger frame, an STA including an idle NAV can perform UL frame transmission after SIFS immediately after the trigger frame is received irrespective of a CCA value of a specific duration (e.g., PIFS) before the trigger frame is received. This is because, since the AP transmits the trigger frame on an idle channel and the STA receives the trigger frame, if the STA performs UL transmission after the trigger frame is received, it is highly probable that the AP succeeds in reception. In case of a short management/control frame, since transmission time is short, it may less influence on a different AP or an STA. In case the NAV is idle when an NAV count of the STA corresponds to 0 or a non-bandwidth signaling TA is identical to an address of a TXOP holder. The uplink transmission can be performed when SIFS elapsed after the trigger frame is received [0172-0175)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kneckt et al. by using the features as taught by Choi et al. in order to provide a more effective and efficient system that is capable of receiving, by the transmitting device, a NAV Status Report (NSR) control frame from the receiving device as a response to the NSRP trigger frame. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneckt et al. (US 20170257888 A1) in view of Choi et al. (US 2017/0367118 A1) as applied to claims 1 and 11 above, and further in view of Asterjadhi et al. (US 2018/0205441 A1).

Kneckt et al. and Choi et al. disclose the claimed limitations as described in paragraph 5 above. Kneckt et al. and Choi et al. do not expressly disclose the following features: regarding claim 2, wherein the NSRP trigger frame includes a Channel Sensing (CS) Required subfield, wherein the CS Required subfield is set to 0, and wherein, even if the channel through which the NSR control frame is being transmitted is BUSY, the NAV value is reported to the transmitting device; regarding claim 12, wherein the NSRP trigger frame includes a Channel Sensing (CS) Required subfield, wherein the CS Required subfield is set to 0, and wherein, even if the channel through which the NSR control frame is being transmitted is BUSY, the NAV value is reported to the transmitting device.
Asterjadhi et al. disclose methods and apparatus for short uplink feedbacks from one or more devices with the following features: regarding claim 2, wherein the NSRP trigger frame includes a Channel Sensing (CS) Required subfield, wherein the CS Required subfield is set to 0, and wherein, even if the channel through which the NSR control frame is being transmitted is BUSY, the NAV value is reported to the transmitting device (Fig. 4, illustrates the structure of a trigger frame with some of the information fields in the trigger frame being shown in an expanded form, see teachings in [0052-0053] summarized as “trigger frame 400 is illustrated with some of the fields and may be used to solicit feedback from stations and allocate resources for feedback response transmission and the trigger frame may include a duration field 404, a length subfield may indicate the value of the L-SIG length field of the feedback response PPDU that may be a response to the trigger frame 400, a cascade indication subfield may be set to 1 if a subsequent trigger frame is scheduled for transmission, otherwise the cascade indication subfield is set to 0. The CS required subfield may be set to 1 or 0 to indicate whether the STAs identified in the user information fields are required to use energy detection (ED) to sense the medium and to consider the medium state and the network allocation vector (NAV)”); regarding claim 12, wherein the NSRP trigger frame includes a Channel Sensing (CS) Required subfield, wherein the CS Required subfield is set to 0, and wherein, even if the channel through which the NSR control frame is being transmitted is BUSY, the NAV value is reported to the transmitting device (Fig. 4, illustrates the structure of a trigger frame with some of the information fields in the trigger frame being shown in an expanded form, see teachings in [0052-0053] summarized as “trigger frame 400 is illustrated with some of the fields and may be used to solicit feedback from stations and allocate resources for feedback response transmission and the trigger frame may include a duration field 404, a length subfield may indicate the value of the L-SIG length field of the feedback response PPDU that may be a response to the trigger frame 400, a cascade indication subfield may be set to 1 if a subsequent trigger frame is scheduled for transmission, otherwise the cascade indication subfield is set to 0. The CS required subfield may be set to 1 or 0 to indicate whether the STAs identified in the user information fields are required to use energy detection (ED) to sense the medium and to consider the medium state and the network allocation vector (NAV)”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kneckt et al. with Choi et al. by using the features as taught by Asterjadhi et al. in order to provide a more effective and efficient system that is capable of including CS Required subfield is set to 0, and wherein and the NAV value is reported to the transmitting device. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneckt et al. (US 20170257888 A1) in view of Choi et al. (US 2017/0367118 A1) and Asterjadhi et al. (US 2018/0205441 A1) as applied to claims 1 and 11 above, and further in view of Zhou et al. (US 2017/0041953 A1).

Kneckt et al., Choi et al. and Asterjadhi et al. disclose the claimed limitations as described in paragraph 5 above. Kneckt et al. disclose the following features: regarding claim 4, wherein the NSRP trigger frame is generated based on a Buffer Status Report Poll (BSRP) trigger frame defined in an 802.1lax wireless LAN system, wherein the BSRP trigger frame includes indicator information, and wherein the indicator information includes information on whether or not buffer status information and the NAV value are included in the NSR control frame (Fig. 1, illustrates an example system including an AP in communication over the WM with several STAs, according to some embodiments, see teachings in [0049, 0056] summarized as “the AP 110 can poll STAs according to the IEEE 802.11ax framework to determine the buffer status of the respective STAs  and based on the results of the poll, the AP 110 can schedule resources for the STAs, and the scheduled STAs then transmit some of the data from their buffers using the scheduled resources, and having accurate buffer status reports at the AP is important to permit the STAs to transmit data from buffers in a timely manner, and the target STA sends the NAV value to the AP 110 and if the NAV value in the target STA is zero, then the target STA transmits a CTS frame, and an accurate buffer status reports at the AP is important to permit the STAs to transmit data from buffers in a timely manner”); regarding claim 14, wherein the NSRP trigger frame is generated based on a Buffer Status Report Poll (BSRP) trigger frame defined in an 802.11ax wireless LAN system, wherein the BSRP trigger frame includes indicator information, and wherein the indicator information includes information on whether or not buffer status information and the NAV value are included in the NSR control frame (Fig. 1, illustrates an example system including an AP in communication over the WM with several STAs, according to some embodiments, see teachings in [0049, 0056] summarized as “the AP 110 can poll STAs according to the IEEE 802.11ax framework to determine the buffer status of the respective STAs  and based on the results of the poll, the AP 110 can schedule resources for the STAs, and the scheduled STAs then transmit some of the data from their buffers using the scheduled resources, and having accurate buffer status reports at the AP is important to permit the STAs to transmit data from buffers in a timely manner, and the target STA sends the NAV value to the AP 110 and if the NAV value in the target STA is zero, then the target STA transmits a CTS frame, and an accurate buffer status reports at the AP is important to permit the STAs to transmit data from buffers in a timely manner”)
Kneckt et al., Choi et al. and Asterjadhi et al. do not expressly disclose the following features: regarding claim 3, wherein the NSRP trigger frame further includes a time duration value, wherein, in case the NAV value is greater than or equal to the time duration value, the channel is reported as being BUSY, and wherein, in case the NAV value is smaller than the time duration value, the channel is reported as being IDLE; regarding claim 13, wherein the NSRP trigger frame further includes a time duration value, wherein, in case the NAV value is greater than or equal to the time duration value, the channel is reported as being BUSY, and wherein, in case the NAV value is smaller than the time duration value, the channel is reported as being IDLE.
Zhou et al. a method and apparatus for bandwidth dependent carrier sensing with the following features: regarding claim 3, wherein the NSRP trigger frame further includes a time duration value, wherein, in case the NAV value is greater than or equal to the time duration value, the channel is reported as being BUSY, and wherein, in case the NAV value is smaller than the time duration value, the channel is reported as being IDLE (Fig. 4, illustrates an example transmission timeline, see teachings in [0055 & 0058-0059] summarized as “at 406, the STA (STA 120f) may receive a trigger frame transmitted by AP 110 (fig. 1) requesting the STA to transmit a transmission (i.e. another frame) 408 on channel 1 during a duration beginning at time 404, the trigger frame (e.g., a frame scheduling the STA for a transmission) may check the NAV set to non-zero values to determine whether the shared medium is busy before transmitting the transmission being scheduled by the trigger frame, the duration field specifies the transmission time required for the frame, during which time the medium will be busy,  the STA 120f listening on the wireless medium may read the duration field and set their NAVs, each of which is an indicator for a station of how long the station should defer from accessing the medium, the NAV may be thought of as a counter, which counts down to zero at a uniform rate, and when the counter is zero, the CS indication is that the medium is idle, and when the counter is not zero, the CS indication is that the medium is busy”); regarding claim 13, wherein the NSRP trigger frame further includes a time duration value, wherein, in case the NAV value is greater than or equal to the time duration value, the channel is reported as being BUSY, and wherein, in case the NAV value is smaller than the time duration value, the channel is reported as being IDLE (Fig. 4, illustrates an example transmission timeline, see teachings in [0055 & 0058-0059] summarized as “at 406, the STA (STA 120f) may receive a trigger frame transmitted by AP 110 (fig. 1) requesting the STA to transmit a transmission (i.e. another frame) 408 on channel 1 during a duration beginning at time 404, the trigger frame (e.g., a frame scheduling the STA for a transmission) may check the NAV set to non-zero values to determine whether the shared medium is busy before transmitting the transmission being scheduled by the trigger frame, the duration field specifies the transmission time required for the frame, during which time the medium will be busy,  the STA 120f listening on the wireless medium may read the duration field and set their NAVs, each of which is an indicator for a station of how long the station should defer from accessing the medium, the NAV may be thought of as a counter, which counts down to zero at a uniform rate, and when the counter is zero, the CS indication is that the medium is idle, and when the counter is not zero, the CS indication is that the medium is busy”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kneckt et al. with Choi et al. and  Asterjadhi et al. by using the features as taught by Zhou et al. in order to provide a more effective and efficient system that is capable of including in the trigger frame a time duration value, wherein, in case the NAV value is greater than or equal to the time duration value, the channel is reported as being BUSY, and wherein, in case the NAV value is smaller than the time duration value, the channel is reported as being IDLE. The motivation of using these functions is that it is more cost effective and dynamic. 

Claim(s) 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneckt et al. (US 20170257888 A1) in view of Choi et al. (US 2017/0367118 A1) as applied to claims 1 and 11 above, and further in view of Huang et al. (US 2018/0063836 A1).

Kneckt et al. and Choi et al. disclose the claimed limitations as described in paragraph 5 above. Kneckt et al. and Choi et al. do not expressly disclose the following features: regarding claim 5, wherein the NAV value is a basic NAV value being configured based on an Inter-Basic Service Set (BSS) frame, and wherein the NAV value does not include a NAV value being configured based on an Intra-BSS frame; regarding claim 6, wherein the NSR control frame further includes a BSSID as an identifier for identifying a BSS, wherein, in case the NAV value is not equal to 0, the BSSID is configured as an identifier of a BSS in which the Inter-BSS frame is received, and wherein, in case the NAV value is equal to 0, the BSSID is not reported or is set to a preconfigured value; regarding claim 15 wherein the NAV value is a basic NAV value being configured based on an Inter-Basic Service Set (BSS) frame, and wherein the NAV value does not include a NAV value being configured based on an Intra-BSS frame; regarding claim 16, wherein the NSR control frame further includes a BSSID as an identifier for identifying a BSS, wherein, in case the NAV value is not equal to 0, the BSSID is configured as an identifier of a BSS in which the Inter-BSS frame is received, and wherein, in case the NAV value is equal to 0, the BSSID is not reported or is set to a preconfigured value
Huang et al. disclose methods and apparatus for classification of BSSs based on TXOP holder addresses with the following features: regarding claim 5, wherein the NAV value is a basic NAV value being configured based on an Inter-Basic Service Set (BSS) frame, and wherein the NAV value does not include a NAV value being configured based on an Intra-BSS frame (Fig. 5, illustrates a WLAN in accordance with some embodiments, see teachings in [0066, 0088 & 0139] summarized as “WLAN 500 may comprise a basis service set (BSS) that may include a HE access point (AP) 502, which may be an AP, a plurality of high-efficiency wireless (e.g., IEEE 802.11ax) (HE) stations 504, and a plurality of legacy (e.g., IEEE 802.11n/ac) devices 506, HE stations 504 and/or HE APs 502 may maintain more than two NAVs. Basic NAV 710, 810 (figs. 7-8) may be termed an inter-BSS NAV in some embodiments. Basic NAV 710, 810 may have a transmission opportunity (TXOP) address 714.1, 814.1 and classification 716, 816 associated with the basic NAV 710, 810, wherein classifying the first frame as the inter-BSS frame, if the TXOP address matches a first stored TXOP address associated with a basic NAV and the first stored TXOP address is classified as an inter-BSS frame and classifying the frame as the inter-BSS frame, if the TXOP address matches a first stored TXOP address associated with a basic NAV and the first stored TXOP address is associated with a second frame classified as an inter-BSS frame”); regarding claim 6, wherein the NSR control frame further includes a BSSID as an identifier for identifying a BSS, wherein, in case the NAV value is not equal to 0, the BSSID is configured as an identifier of a BSS in which the Inter-BSS frame is received, and wherein, in case the NAV value is equal to 0, the BSSID is not reported or is set to a preconfigured value (Fig. 8, illustrates a HE station in accordance with some embodiments, see teachings in [0087, ] summarized as “the status report of HE station 506 includes a BSSID 806 which may be a 48-bit ID, classifying the first frame as an inter-BSS frame, if the frame is not classified as the intra BSS frame or inter-BSS frame, and if the TXOP address matches a first stored TXOP address associated with a basic network allocation vector (NAV) and the first stored TXOP address is associated with a second frame classified as the inter-BSS frame; and classifying the first frame as the intra-BSS frame, if the frame is not classified as the intra-BSS or the inter BSS, and if the TXOP address matches a second stored TXOP address associated with a non-zero intra-BSS NAV”); regarding claim 15 wherein the NAV value is a basic NAV value being configured based on an Inter-Basic Service Set (BSS) frame, and wherein the NAV value does not include a NAV value being configured based on an Intra-BSS frame (Fig. 5, illustrates a WLAN in accordance with some embodiments, see teachings in [0066, 0088 & 0139] summarized as “WLAN 500 may comprise a basis service set (BSS) that may include a HE access point (AP) 502, which may be an AP, a plurality of high-efficiency wireless (e.g., IEEE 802.11ax) (HE) stations 504, and a plurality of legacy (e.g., IEEE 802.11n/ac) devices 506, HE stations 504 and/or HE APs 502 may maintain more than two NAVs. Basic NAV 710, 810 (figs. 7-8) may be termed an inter-BSS NAV in some embodiments. Basic NAV 710, 810 may have a transmission opportunity (TXOP) address 714.1, 814.1 and classification 716, 816 associated with the basic NAV 710, 810, wherein classifying the first frame as the inter-BSS frame, if the TXOP address matches a first stored TXOP address associated with a basic NAV and the first stored TXOP address is classified as an inter-BSS frame and classifying the frame as the inter-BSS frame, if the TXOP address matches a first stored TXOP address associated with a basic NAV and the first stored TXOP address is associated with a second frame classified as an inter-BSS frame”); regarding claim 16, wherein the NSR control frame further includes a BSSID as an identifier for identifying a BSS, wherein, in case the NAV value is not equal to 0, the BSSID is configured as an identifier of a BSS in which the Inter-BSS frame is received, and wherein, in case the NAV value is equal to 0, the BSSID is not reported or is set to a preconfigured value (Fig. 8, illustrates a HE station in accordance with some embodiments, see teachings in [0087, ] summarized as “the status report of HE station 506 includes a BSSID 806 which may be a 48-bit ID, classifying the first frame as an inter-BSS frame, if the frame is not classified as the intra BSS frame or inter-BSS frame, and if the TXOP address matches a first stored TXOP address associated with a basic network allocation vector (NAV) and the first stored TXOP address is associated with a second frame classified as the inter-BSS frame; and classifying the first frame as the intra-BSS frame, if the frame is not classified as the intra-BSS or the inter BSS, and if the TXOP address matches a second stored TXOP address associated with a non-zero intra-BSS NAV”)
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kneckt et al. with Choi et al. by using the features as taught by Huang et al. in order to provide a more effective and efficient system that is capable of configuring basic NAV value based on an Inter- BSS frame, and wherein the NAV value does not include a NAV value being configured based on an Intra-BSS frame, and identifying a BSS with an identifier of a BSS (BSSID) in which the Inter-BSS frame is received, and wherein, in case the NAV value is equal to 0, the BSSID is set to a preconfigured value. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneckt et al. (US 20170257888 A1) in view of Choi et al. (US 2017/0367118 A1) as applied to claims 1 and 11 above, and further in view of Lee et al. (US 10,492,223 B2).

Kneckt et al. and Choi et al. disclose the claimed limitations as described in paragraph 5 above. Kneckt et al. and Choi et al. do not expressly disclose the following features: regarding claim 10, wherein the trigger frame is transmitted during one Transmission Opportunity (TXOP) or predetermined time duration, and wherein, during the one TXOP, the NSRP trigger frame, the NSR control frame, and the UL data are transmitted/received;
Lee et al. disclose systems and methods for channel access for multi-user communication with the following features: regarding claim 10, wherein the trigger frame is transmitted during one Transmission Opportunity (TXOP) or predetermined time duration, and wherein, during the one TXOP, the NSRP trigger frame, the NSR control frame, and the UL data are transmitted/received (Fig. 10, illustrates a schematic diagram of an example of an exchange of frames among wireless communication devices for UL MU transmission, see teachings in [col 16 ln 57-67 & col 17 ln 1-7] summarized as “it may be up to AP implementation when to send the trigger frame 702 and/or when the EDCA queue containing the trigger frame is chosen for transmission. This may allow the AP to mix downlink traffic and uplink traffic within a TXOP. In this regard, the uplink traffic from the stations may be in response to a trigger frame transmitted downlink to the stations. In an aspect, the trigger frame in an EDCA queue associated with an AC may be generated by the AP when the AP receives an uplink OFDMA request frame (e.g., 902) containing information indicative of the AC and/or a buffer status report frame for the AC”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kneckt et al. with Choi et al. by using the features as taught by Lee et al. in order to provide a more effective and efficient system that is capable of transmitting during TXOP and the NSRP trigger frame, the NSR control frame, and the UL data are transmitted/received. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
8/11/2022    

/CANDAL ELPENORD/Primary Examiner, Art Unit 2473